*785Claimant and her husband retired to Colorado in 2003. In 2007, claimant returned to New York to work and be with family. Claimant was employed as an office assistant on a long-term temporary basis from April 2009 to September 2009 when she resigned and relocated to Colorado to be with her husband. Given these circumstances, the Unemployment Insurance Appeal Board disqualified claimant from receiving unemployment insurance benefits on the ground that she voluntarily left her employment without good cause. Claimant now appeals.
We affirm. Relocating to retire with and care for one’s spouse does not constitute good cause for leaving employment absent proof of a compelling medical necessity for the move (see Matter of Tetlow [Commissioner of Labor], 47 AD3d 1042, 1042-1043 [2008]; Matter of Enriquez [Maharam Fabric Corp.—Commissioner of Labor], 42 AD3d 642, 643 [2007]). Although claimant argues that she needed to return to Colorado to care for her husband due to his mental illness, she did not provide documentation establishing a medical necessity for her to relocate (see Matter of Moshier [Commissioner of Labor], 79 AD3d 1557, 1558 [2010]; Matter of Perez [Commissioner of Labor], 43 AD3d 1263, 1263 [2007]; Matter of Enriquez [Maharam Fabric Corp.—Commissioner of Labor], 42 AD3d at 643). Claimant testified that her husband could not relocate to New York because he had retired to Colorado, established residency there and was under a doctor’s care. There is no proof in the record indicating that claimant’s husband could not obtain appropriate medical care in New York. Given that substantial evidence supports the Board’s finding that claimant left her employment for personal and noncompelling reasons, we find no reason to disturb the Board’s decision (see Matter of Tetlow [Commissioner of Labor], 47 AD3d at 1043; Matter of Enriquez [Maharam Fabric Corp.—Commissioner of Labor], 42 AD3d at 643; Matter of Sims [Commissioner of Labor], 17 AD3d 905 [2005]).
Mercure, J.E, Spain, Lahtinen, Stein and Garry, JJ., concur. Ordered that the decision is affirmed, without costs.